It having come to our attention that notice of lis pendens was filed upon the institution of this suit *Page 141 
in the court below describing certain lands in Orange County and certain other lands in Lake County and which notice of lispendens has been filed in the office of the Clerk of the Circuit Court in each county, and it further appearing that the disposition of the case here by the Order made herein on October 3, 1935, requires the court below to enter an Order dismissing the bill of complaint.
IT IS NOW ORDERED AND ADJUDGED that upon the bill of complaint being dismissed in the court below the notices of lis pendens
above referred to shall stand canceled and be of no force or effect.
So ordered.
WHITFIELD, C.J., and TERRELL, BUFORD, and DAVIS, J.J., concur.